Exhibit 10.1

 

 

[ex10-1img001.gif]

 

 

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered as of July 19, 2016
(the “Effective Date”) by and between Nancy Agger-Nielsen (“Consultant”), on the
one hand, and Talon International, Inc., a Delaware corporation (“Company”), on
the other hand.

 

RECITALS

 

WHEREAS, Company wishes to engage Consultant for Services and Consultant agrees
to provide those Services described herein and for the compensation and
otherwise in accordance with the terms and conditions contained in this
Agreement,

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter set forth, the parties agree as follows:

 

1.          Services. During the term of this Agreement, Consultant agrees to
assist in the transition of her responsibilities as Chief Financial Officer of
the Company to her successor, if and when identified by the Company (the
“Services”). Consultant shall not be obligated to provide more than 10 hours of
Service to the Company during any calendar week.

 

2.          Relationship of the Parties. Consultant is an independent contractor
and is not an employee, agent or partner of Company. Consultant is not eligible
to participate in or receive any benefit from any benefit plan or program
available to employees of Company, such as health, disability, or life
insurance, vacation or holiday pay, sick leave, profit sharing or pension plans.
Consultant does not have the authority to act on behalf of Company or to bind
Company in any respect whatsoever, or to incur any debts or liabilities in the
name of or on behalf of Company. Persons performing the Services hereunder are
not agents or employees of Company and Consultant has and hereby retains the
right to exercise full control of and supervision over all employees assisting
in the performance of the Services.

 

3.         Compensation. As sole compensation for the Services to be provided by
Consultant to the Company:

 

3.1.     the Company shall pay Consultant an aggregate of $75,000.00, which
amount shall be paid in bi-weekly installments of $8,333.33 at the same time the
Company pays its employees; and

 

3.2.     if Consultant is eligible for, and elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) and/or the California Continuation Benefits Replacement Act
(“Cal-COBRA”), as applicable, for Consultant and Consultant’s eligible
dependents (as applicable) under a health, dental, or vision plan sponsored by
the Company, within the time period prescribed pursuant to COBRA and/or Cal
COBRA, the Company will reimburse Consultant, as and when due to the COBRA
and/or Cal-COBRA carrier, for up to $1,500 per month of the premiums for such
coverage until the earliest to occur of (A) termination of this Agreement, (B)
the date upon which Consultant enrolls for coverage under a health, dental, or
vision insurance plan of a subsequent employer of Consultant or Consultant’s
spouse, and (C) the date Consultant or Consultant’s dependents cease to be
eligible for COBRA and Cal-COBRA coverage (these payments will be subject to any
applicable tax withholdings (including tax withholdings necessary to ensure that
the provision of this benefit is not deemed a discriminatory practice giving
rise to penalties to the Company under applicable laws) and will be counted as
coverage pursuant to COBRA and/or Cal-COBRA to the maximum extent permitted
under applicable law.

 

 
 

--------------------------------------------------------------------------------

 

 

Consultant’s compensation shall include and Consultant shall be responsible for
the payment of all federal, state and local taxes of any kind which are
attributable to the compensation she receives. Notwithstanding anything in this
Agreement to the contrary, this Agreement, and the Company’s obligation to pay
Consultant the amounts set forth herein, is conditional upon Consultant’s
execution and delivery of, and failure to revoke, that certain Separation Terms
and General Release Agreement, dated July 19, 2016 (the “Release Agreement”). If
Consultant fails to execute and deliver the Release Agreement, or revokes the
Release Agreement pursuant to the terms thereof, this Agreement shall be null
and void and of no force or effect.

 

4.          Term. This Agreement shall commence on the Effective Date and,
unless terminated earlier in accordance with Section 9, this Agreement shall
continue in effect for a period of 4 months.

 

5.          Confidentiality.

 

5.1.     Proprietary Information. “Proprietary Information” means all
information, whether now existing or hereafter developed, created or discovered
by Company or on behalf of Company pursuant to this Agreement, that became or
will become known by, or was or is transmitted or otherwise conveyed to
Consultant, related to the assets acquired by Company pursuant to the Purchase
Agreement or otherwise related to Company’s commercialization of the Inventions
including, but not limited to, information about the Inventions, trade secrets,
designs, know-how, processes, ideas, techniques, inventions (whether patentable
or not), works of authorship, formulas, business and product development plans,
customer lists, Company’s customers or suppliers, and other information
concerning Company’s actual or anticipated business, research or development, or
which is received in confidence by or for Company from any other person, or any
business, financial, product or customer information and inventions.

 

5.2.     Protection. Consultant will not, during or subsequent to the term of
this Agreement, use any of the Proprietary Information for any purpose
whatsoever other than the performance of the Services under this Agreement, or
disclose any of the Proprietary Information to any third party. Consultant
further agrees to take all reasonable precautions to prevent any unauthorized
disclosure of the Proprietary Information.

 

5.3.     Exceptions. Proprietary Information does not include information
that:(i) is known to Consultant (excluding information relating to the assets
acquired by Company pursuant to the Purchase Agreement or created or developed
by Consultant in the performance of the Services) prior to the time of
Consultant’s receipt as evidenced by written records; (ii) is or becomes
publicly known and made generally available through no improper action or
inaction by Consultant; (iii) is independently developed by Consultant (except
in connection with Consultant’s performance of the Services) without use of or
reference to the Proprietary Information; or (iv) has been rightfully received
by Consultant from a third party who is authorized to make such disclosure
without restriction or any requirement of confidentiality.

 

 
 

--------------------------------------------------------------------------------

 

 

5.4.     Return or Destruction. Upon the termination or expiration of this
Agreement, or upon Company’s earlier request, Consultant will deliver to Company
(and will not recreate or deliver to anyone else) all of the Proprietary
Information in Consultant’s possession or control; or upon Company’s request,
Consultant will destroy all Proprietary Information in Consultant’s possession,
including all copies and extracts thereof and will confirm compliance with such
obligations.

 

6.          Intellectual Property.

 

6.1.     Work Product. Consultant agrees that all rights and proceeds in and to
any and all work product conceived, reduced to practice, developed, written, or
contributed by Consultant, either individually or in collaboration with others,
in connection with performing the Services (collectively “Work Product”) and all
patents, patent rights, copyrights, mask work rights, trademark rights, trade
secret rights, sui generis database rights, registered design rights and all
other industrial property, intellectual property and proprietary rights of any
kind recognized anywhere in the world, now or in the future, (collectively,
“Rights”) in connection therewith shall be and remain the sole property of
Company. Consultant acknowledges and agrees that any Work Product comprising an
original work of authorship shall be deemed to be a “work made for hire”
specially commissioned by Company, provided, however, in the event and to the
extent any such work of authorship is determined not to constitute a “work made
for hire”, Consultant hereby agrees to assign, and does hereby irrevocably
assign, to Company and its successors and assigns, without further
consideration, all of his right, title and interest in and to the Work Product,
including any and all Rights.

 

6.2.     Further Assurances. Consultant agrees to perform, at Company’s expense,
during and after the term of this Agreement, all acts deemed necessary by
Company to permit and assist it in evidencing, perfecting, obtaining,
maintaining, defending and enforcing the Work Product and Rights and the
assignments granted herein. Consultant hereby irrevocably designates and
appoints Company and its duly authorized officers and agents, as Consultant’s
agents and attorneys-in-fact, with full power of substitution, to act for or on
behalf and instead of Consultant to execute and file any documents and to do all
other lawfully permitted acts to further the above purposes with the same legal
force and effect as if executed by Consultant.

 

6.3.     Background License. If any Work Product or Rights assigned hereunder is
based on, or incorporates, or is an improvement or derivative of, or cannot be
reasonably made, used, modified, maintained, supported, reproduced, distributed,
transferred, assigned or otherwise exploited without using or violating
technology or Rights owned or licensed by Consultant and not assigned hereunder,
Consultant hereby grants Company a perpetual, irrevocable, worldwide, fully
paid-up, royalty-free, nonexclusive, sub-licensable and transferrable right and
license to make, use, modify, maintain, support, reproduce, distribute and
otherwise commercially exploit all such technology and Rights in support of
Company’s exercise or exploitation of any portion of the Work Product or
assigned Rights (including any modifications, improvements and derivatives
thereof).

 

 
 

--------------------------------------------------------------------------------

 

 

7.          Indemnification.     Consultant shall defend, indemnify and hold
Company, its directors, officers, employees and customers harmless from and
against any and all claims, demands, liabilities, losses, damages, costs and
expenses (including, without limitation, attorneys’ fees and costs), but
excluding Company’s indirect and consequential losses and damages, (“Claims”),
directly or indirectly, arising out of or resulting from any act or omission of
Consultant related to the performance of the Services or Consultant’s breach of
any of the terms and conditions of this Agreement. Upon the occurrence of a
Claim subject to indemnification hereunder, Company may suspend payment of the
Fee to Consultant hereunder and establish a reserve for the payment of Claims
subject to Consultant’s indemnity obligations hereunder.

 

8.          Assignment. Consultant shall not assign, transfer or subcontract any
right in or obligation arising under this Agreement without Company's prior
written consent. Any purported assignment in violation of this Section 8 shall
be null and void. Company may freely transfer any of its rights and obligations
under this Agreement. This Agreement shall be binding on and inure to the
benefit of each party's heirs, executors, legal representatives, successors and
permitted assigns.

 

9.          Termination. Either party may cancel or terminate this Agreement by
giving writing notice if the other party (i) becomes insolvent, is the subject
of bankruptcy or administration proceedings that are not dismissed within ninety
(90) days of filing or makes an assignment for the benefit of creditors, or (ii)
materially breaches or defaults on any of such party’s obligations under this
Agreement and fails to cure the breach or default within thirty (30) days after
written notice describing the breach or default. Immediately upon expiration or
any termination of this Agreement, Consultant shall promptly deliver, in a
format acceptable to Company, all physical embodiments of the Work Product and
all Proprietary Information and all copies thereof in Consultant’s possession or
control. Sections 2, 5, 6, 7, 9 and 10 shall survive expiration and any
termination of this Agreement.

 

10.        General. Any notice required or permitted herein shall be in writing
and shall be given by air courier, by facsimile, or by prepaid registered or
certified mail, with return receipt requested, addressed to the parties at their
respective addresses and facsimile numbers set forth herein or at such other
address as a party may hereafter designate in writing to the other party. A
notice shall be deemed received on the date of receipt. In the event that any
provision of this Agreement shall be held by a court or other tribunal of
competent jurisdiction to be illegal, invalid or unenforceable, such provision
shall be limited or eliminated to the minimum extent necessary so that this
Agreement shall otherwise remain in full force and effect and enforceable. This
Agreement shall be governed and interpreted in accordance with the laws of the
State of California without regard to the conflicts of law provisions thereof.
For purposes of clarification only, the parties acknowledge that any question
arising out of this Agreement as to the validity or enforceability of any of the
Rights embodied in the Work Product will necessarily be decided in accordance
with the laws of the jurisdiction in which such Rights have been registered or
applied for, subsists or is otherwise recognized. Any action, suit or proceeding
in connection with this Agreement must be brought against any party in a court
of record of the State of California, County of Los Angeles, or of the United
States District Court for the Central District of California or in any state or
federal court in the State of California, County of Los Angeles, each party
hereby consenting and submitting to the exclusive jurisdiction thereof; and to
the fullest extent permitted by law, service of process may be made upon any
party, by certified or registered mail, at the address to be used for the giving
of notice to such party under this Section 10. Nothing herein shall affect the
right of any party to serve process in any manner permitted by applicable law.
In any action, suit or proceeding in connection with this Agreement, each party
hereby waives any claim that Los Angeles County or the Central District of
California or the State of California is an inconvenient forum. No modification
of this Agreement will be binding upon either party unless made in writing and
signed by a duly authorized representative of both parties. The failure of
Company to require performance by Consultant of any provision hereof shall not
affect the full right to require such performance at any time thereafter; nor
shall the waiver by Company of a breach of any provision hereof by Consultant be
taken or held to be a waiver of the provision itself. This Agreement contains
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof, and merges and supersedes all prior and contemporaneous
agreements, understandings, discussions and writings with respect thereto. This
Agreement may be executed in one or more counterparts (including by means of
facsimile or other form of electronic transmission, including email), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by an authorized representative effective as of the Effective
Date.

 

 

CONSULTANT:

 

        /s/ Nancy Agger-Nielsen     Nancy Agger-Nielsen          

Address:

 

 

 

[Address]

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY:

 

        TALON INTERNATIONAL, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Larry Dyne

 

 

 

Larry Dyne, Chief Executive Officer

 

 

 

 

 

  Address: 21900 Burbank Blvd., Suite 270             Woodland Hills, California
91367             Facsimile: (818) 444-4110  

 

 